Citation Nr: 9924649	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-17 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1971 to 
February 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.   

The Board notes that in the appellant's substantive appeal, 
received by the RO in June 1997, the appellant requested a 
hearing at the RO before a member of the Board.  However, in 
August 1999, the appellant's representative contacted the RO 
and reported that the appellant no longer wanted a Travel 
Board hearing.  


FINDINGS OF FACT

1.  The appellant is not shown to have been engaged in 
combat.  

2.  The appellant's currently diagnosed PTSD is not 
attributable to military service or to any incident occurring 
therein.  


CONCLUSION OF LAW

Post-traumatic stress disorder was neither incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1997) 
(effective prior to March 7, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of any psychiatric disabilities, 
including PTSD.  The appellant's separation examination, 
dated in October 1972, shows that at that time, the appellant 
was clinically evaluated as normal for psychiatric purposes.  

In May 1996, the appellant submitted VA Form 21-526, 
Veteran's Application for Compensation or Pension.  At that 
time, he reported that while he was in the military, he was 
depressed and "stressed out" because he was worried that he 
would be sent to Vietnam.  The appellant further indicated 
that he saw dead bodies being brought back to the United 
States from Vietnam, and that a lot of his friends had died 
in Vietnam.  

Discharge summaries from the VA Medical Center (VAMC) in West 
Los Angeles show that from April 1994 to July 1994, the 
appellant was hospitalized on three separate occasions.  The 
appellant's diagnoses during that period of time included the 
following: (1) polysubstance dependence, mainly cocaine and 
alcohol, (2) organic hallucinations, which were resolved with 
medication, and (3) antisocial personality disorder traits.

A statement, dated in April 1997, from J.K., M.D., of the 
West Los Angeles VAMC shows that at that time, Dr. K. 
indicated that he had been treating the appellant for the 
past two months for PTSD.  Dr. K. stated that the appellant's 
PTSD was centered around an incident that occurred during his 
military training.  According to Dr. K., the appellant 
witnessed his friend's death after he accidentally stepped 
onto a mine.  Dr. K. noted that according to the appellant, 
he saw the aftermath of the incident, including his friend's 
dead body parts.  Dr. K. revealed that at present, the 
appellant experienced nightmares about the scene and daytime 
intrusive memories.  The appellant avoided reminders of the 
experience and was generally in a hyperaroused state.  
According to Dr. K., the appellant also suffered from fairly 
severe insomnia which had only been moderately helped with 
medication.  Dr. K. stated that the appellant's symptoms had 
worsened since the recent death of his wife.  Dr. K. 
indicated that the appellant had been married for 24 years 
and that he was currently raising two of his three children.  

A statement, dated in March 1997, from Mr. B.H., MSW, of the 
Vet Center shows that at that time, Mr. H. indicated that in 
February 1997, the appellant was referred to the Vet Center 
because of his history of PTSD symptomatology.  Mr. H. stated 
that since that time, the appellant had been receiving 
individual counseling on a weekly basis.  According to Mr. 
H., the appellant discussed his traumatic experiences which 
had occurred while he was in Advanced Infantry Training (AIT) 
during service.  Mr. H. noted that there was an indication 
that the appellant was suffering from survivor guilt syndrome 
which was exacerbating his PTSD symptoms.  Mr. H. further 
revealed that counseling had enabled the appellant to process 
his PTSD symptomatology which included nightmares, insomnia, 
intrusive thoughts, flashbacks, hypervigilance, and startle 
responsiveness to external stimuli.  

In March 1997, the appellant submitted a statement.  At that 
time, he indicated that he joined the United States Army in 
January 1971, and that in approximately April 1971, he 
underwent AIT.  The appellant stated that on one occasion 
during his training, he had to engage in night maneuvers on 
an infiltration course.  According to the appellant, at that 
time, his troop was "low-crawling" through a field of 
explosives, which were located in nearby holes, when one of 
his friends fell into a hole and blew up.  The appellant 
reported that ever since that incident, he had suffered from 
nightmares, insomnia, stress, and tension.  He further noted 
that he also felt stress because even though he did not go to 
Vietnam, some of his friends did go and were subsequently 
killed.  

In June 1997, the appellant underwent VA psychiatric testing.  
At that time, the examiner noted that in regards to the 
validity of the appellant's test results, it was possible 
that the profile was invalid because of the high number of 
extreme item endorsements.  The examiner stated that in light 
of the appellant's current job at the West Los Angeles VAMC 
in the Nutrition and Food Service Department, and the fact 
that he was able to function as a VAMC employee, the validity 
of his profile was truly questionable because it was not 
possible to assume that the appellant had severe 
psychopathology.  According to the examiner, other 
alternative explanations for the high score included 
confusion, reading problems, and possible exaggeration of 
symptoms.  In regards to the interpretation of the 
appellant's test results, the examiner noted that if the 
profile was valid (which it was possibly not), it suggested a 
neurotic emotional disturbance with hysterical, depressed, 
slightly rebellious/impulsive tendencies accompanied by 
prominent somatic complaints.  Thus, in regards to a 
diagnosis, the examiner indicated that although the 
appellant's Minnesota Multiphasic Personality Inventory II 
(MMPI-II) results were possibly invalid, it was still 
possible to view the results as congruent with PTSD if that 
was found in the clinical interview.  Accordingly, the 
examiner deferred any diagnosis to the VA psychiatrist who 
was scheduled to do a complete clinical evaluation.  

In June 1997, the appellant underwent a VA psychiatric 
evaluation.  At that time, he stated that he was depressed.  
The appellant indicated that he was unable to fall asleep and 
that he constantly thought about his friend who had been 
killed during service.  He revealed that when he did fall 
asleep, he had nightmares.  The appellant reported that he 
had a history of alcohol and cocaine abuse, but that he had 
stopped his drinking and drug abuse in 1994.  According to 
the appellant, he was currently receiving treatment from Dr. 
K. and the Vet Center for his PTSD.  

Upon mental status evaluation, the examiner stated that the 
appellant was cooperative, and that although he did not 
initiate conversation, he answered the questions which were 
presented to him.  The appellant's speech was coherent, and 
he had no formal thought disorder.  The appellant's mood was 
depressed and his affect was of normal intensity.  He had no 
delusions or hallucinations, nor any suicidal or homicidal 
ideas, although he was somewhat guarded.  The appellant was 
alert and oriented to time, person, and place.  Memory, 
recent and remote was good, and abstract thinking was intact.  
Insight and judgment were fair.  The appellant was diagnosed 
with PTSD and polysubstance abuse in remission.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
60.  The examiner noted that according to the appellant, he 
witnessed the death of one of his friends during training.  
The examiner reported that subsequent to that incident, the 
appellant suffered from insomnia, nightmares, and intrusive 
recollections about the incident.  According to the examiner, 
throughout the years, the appellant had used alcohol and 
other drugs, but he continued to have symptoms of sleep 
disorder, intrusive recollection, and depression.  The 
examiner noted that although the appellant had previously 
suffered from hallucinations, it appeared that his 
hallucinosis was due to cocaine abuse.  The examiner stated 
that at present, the appellant had no symptoms of 
hallucinosis or thought disorder.  It was the examiner's 
opinion that although the appellant's MMPI-II results were 
rather inconclusive, due to the appellant's above symptoms, 
including his dysphoric mood, anxiety, sleep disorder, 
fatigue, and nightmares, the appellant's ability had been 
impaired. 


II.  Analysis

Initially, the Boards finds that the appellant's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the appellant is found to have presented a claim, 
which is not inherently implausible.  Further, after 
examining the record, the Board is satisfied that all 
relevant facts have been properly developed in regard to his 
claim and that no further assistance to the veteran is 
required to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a).

The Board notes that the requirements for service connection 
for PTSD under 38 C.F.R. § 3.304(f) were changed effective 
March 7, 1997.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); see also VAOPGCPREC 11-97 (1997).  

In the instant case, the Board notes that the appellant filed 
his initial claim for service connection for PTSD in May 
1996.  Thus, given the fact that this case is currently 
pending before the Board, and in light of the fact that the 
regulations regarding service connection for PTSD changed 
effective March 7, 1997, it is the Board's determination that 
the appellant's claim of entitlement to service connection 
for PTSD must be evaluated under both the old and the new 
regulations in order to determine which version is most 
favorable to him.  See Karnas, supra.  

Prior to March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) included the 
following: (1) medical evidence establishing a clear 
diagnosis of the disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat, or that the veteran received an award of the Purple 
Heart, Combat Infantryman Badge, or other similar combat 
citation, will be accepted as conclusive evidence of the 
claimed in-service stressor, absent evidence to the contrary.  
See Cohen, supra, (quoting 38 C.F.R. § 3.304 (f)); see also 
VA ADJUDICATION PROCEDURE MANUAL M-21-1, Part VI, 7.46 (Oct. 
11, 1995) (hereinafter VA MANUAL 21-1).

Evidence to support a PTSD claim must be evaluated in light 
of the places, types and circumstances of service as 
evidenced by service records, the official history of each 
organization in which the veteran served, the military 
records, and all pertinent medical and lay evidence.  The 
requirements vary depending upon whether or not the veteran 
engaged in combat with the enemy.  38 U.S.C.A. § 1154(b); 38 
C.F.R. §§ 3.303, 3.304(f); West v. Brown, 7 Vet. App. 70, 75 
(1994); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  It is not 
sufficient to simply rely on service in a combat zone.  
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  Nor is the 
veteran's lay testimony alone sufficient to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West, 7 Vet. App. at 76; Zarycki, 6 Vet. App. 
at 98.  In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), 
the United States Court of Appeals for Veterans Claims 
(Court)(formerly the United States Court of Veterans 
Appeals), held that "the absence of corroboration in the 
service records, when there is nothing in the available 
records that is inconsistent with other evidence, does not 
relieve the BVA of its obligations to assess the credibility 
and probative value of the other evidence."  West, Zarycki, 
and Doran cited a provision of the VA MANUAL 21-1 which has 
now been revised as to "Evidence of Stressors in Service" 
to read, in part,... "[C]orroborating evidence of a stressor 
is not restricted to service records, but may be obtained 
from other sources."  Since the October 1995 revision of the 
VA MANUAL 21-1, the Court has held that the requirements in 
38 C.F.R. § 3.304(f) for "credible supporting evidence" 
means that the "appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor."  See Moreau, 9 Vet. App. at 395; Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The Board would note that the VA has adopted the fourth 
edition of the American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 and 4.126.  See 61 Fed.Reg. 
52695-52702 (1996).  The standard as to whether a stressor is 
sufficient to trigger PTSD is a subjective standard, 
requiring exposure to a traumatic event and a response 
involving intense fear, helplessness, or horror.  See Cohen, 
10 Vet. App. at 153 (Nebeker, C.J., concurring).

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  See 64 Fed. Reg. 
32,807 (1999) (to be codified at 38 C.F.R. § 3.304(f) 
(effective March 7, 1997)).  The Board notes that under 
38 C.F.R. § 4.125(a), a diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  38 
C.F.R. § 4.125 (1998).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  

By way of analogy, the Board observes that in regards to the 
relationship between the old regulations and the VA MANUAL 
21-1, the Court in Cohen, 10 Vet. App. at 139, stated that 
where the manual imposed requirements not in the regulations 
that were unfavorable to the claimant, those additional 
requirements could not be applied against the veteran.  
However, where the manual and regulations overlapped, the 
manual was irrelevant.  Thus, in light of the above 
principles, the Court essentially held that manual provisions 
would only be discussed if they could be read as more 
favorable to the veteran.

In applying the above principles to the instant case, the 
Board notes that when comparing the old PTSD regulations with 
the new, it appears that both sets of regulations essentially 
require credible supporting evidence that the veteran's 
claimed in-service stressor actually occurred, and that there 
is a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  However, 
the Board observes that the two sets of regulations differ in 
regards to the requirements for establishing a diagnosis of 
PTSD.  The new criteria appears to impose an additional 
requirement that was not required under the old regulations, 
namely that the medical diagnosis of PTSD has to be in 
accordance with DSM-IV.  Therefore, since only a clear 
diagnosis of PTSD is required under the old regulations, and 
there is no additional burden of establishing a diagnosis of 
PTSD which is in accordance with DSM-IV, it is the Board's 
determination that the old regulations are more favorable to 
the appellant and his claim.  See Cohen, 10 Vet. App. at 139 
(holding that a clear diagnosis of PTSD is an unequivocal 
diagnosis of PTSD, without any reference to the DSM).  
Accordingly, the old regulations will be applied to the 
appellant's claim for service connection for PTSD.  

The record before the Board demonstrates that the appellant 
has clearly been diagnosed as having post-traumatic stress 
disorder by a VA examiner in June 1997, by Dr. J.K. in an 
April 1997 statement, and by Mr. B.H. in a March 1997 
statement.  In addition, the appellant has reported 
essentially one in-service stressor which was when he 
witnessed his friend's death after he accidentally fell onto 
a mine field.  The appellant has also stated that while he 
was in the military, he was worried that he would be sent to 
Vietnam.  He has further indicated that he saw dead bodies 
being brought back to the United States from Vietnam, and 
that a lot of his friends had died there.  According to the 
appellant, at present, he has nightmares and he suffers from 
insomnia, anxiety, depression, and hypervigilance.  The above 
examiners have accepted the appellant's accounts of his in-
service stressor as supporting a diagnosis of PTSD.  

However, "[j]ust because a physician or other health 
professional accepted the appellant's description of 
[her]...experiences as credible and diagnosed the appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  The Board is not required to 
accept the appellant's uncorroborated account of his 
experiences.  Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

Furthermore, there is no documentation of record confirming 
that the appellant engaged in combat with the enemy or in 
combat situations.  As shown by the appellant's DD 214, 
Certificate of Release or Discharge from Active Duty, the 
appellant served in the Army from January 1971 to February 
1973.  The appellant's Military Occupational Specialty (MOS) 
was as a light weapons infantryman.  Moreover, the 
appellant's personnel records reflect that from January to 
June 1971, the appellant was stationed at Fort Polk in 
Louisiana, and his assigned unit was Company D, 2nd 
Battalion, 5th Advance Infantry Training (Co. D, 2nd Bn, 5th 
AIT). The records further show that from June 29, 1971 to 
February 1, 1973, the appellant was stationed in Alaska. 

Next, the Board must consider whether there is credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  It is the responsibility of the Board to 
assess the credibility and weight to be given to the 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  In 
this regard, the Board notes that in June 1997, the RO 
requested that the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) conduct a search in order to verify 
the appellant's claimed in-service stressor.  In June 1998, 
the USASCRUR responded that Fort Polk in Louisiana was unable 
to verify that a casualty occurred in April 1971 during a 
training exercise involving the appellant's assigned unit, 
which was Company D, 2nd Battalion, 5th Advance Infantry 
Training (Co. D, 2nd Bn, 5th AIT).  However, the USASCRUR 
recommended that the RO contact the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, in order to 
obtain morning reports which could be used to verify daily 
personnel actions such as illness, injuries, attachments, 
assignments, or transfers.  

In September 1998, the RO requested that the NPRC conduct a 
search for morning reports from Fort Polk for the period of 
time between March and May 1971.  In October 1998, the NPRC 
responded that one morning report, dated in April 1971, was 
discovered for the appellant.  The NPRC noted that there were 
no other morning report entries found.  

In a November 1998 letter from the RO to the appellant, the 
RO stated that they had received morning reports indicating 
his assignment to Co. D, 2nd Bn, 5th AIT in April 1971.  The 
RO indicated that in order to locate information as to the 
death of a member of his training cadre, they needed the name 
of the individual who had died.  In a November 1998 
statement, the appellant responded that he could not remember 
the name of his friend who was killed in the training 
accident.  

In light of the above, the Board finds that there is no 
credible supporting evidence that the appellant's claimed in-
service stressor actually occurred.  The Board recognizes 
that in the appellant's November 1998 statement, the 
appellant indicated that he could not remember the exact date 
of the training accident, and that perhaps the incident 
occurred in February 1971.  However, the Board notes that in 
the appellant's March 1997 statement, he indicated that the 
incident occurred in approximately April 1971, and in another 
statement received by the RO in June 1997, the appellant 
indicated that the incident happened in approximately March 
or April 1971.  Moreover, the Board notes that the appellant 
has stated that his in-service stressor occurred during his 
AIT training.  A review of the appellant's personnel records 
reflects that from February 8, 1971 to April 4, 1971, the 
appellant underwent basic combat training, and from April 5, 
1971 to June 3, 1971, the appellant underwent advanced 
individual training.  Thus, it appears that the appellant's 
AIT training was from April to June 1971, which means that 
the appellant's claimed in-service stressor would have had to 
have occurred within the above time frame.  Accordingly, it 
is the Board's determination that the RO used the appropriate 
time frame for the USASCRUR and NPRC searches.  

The Board observes that the appellant's own statements 
cannot, as a matter of law, establish the occurrence of non-
combat stressors.  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, as detailed above, the record of evidence does not 
verify that the appellant engaged in combat, and there is no 
credible evidence that his claimed non-combat stressor 
actually occurred as required by 38 C.F.R. § 3.304(f).  
Accordingly, the preponderance of the evidence is against 
entitlement to service connection for PTSD.

In the instant case, the Board recognizes that the evidence 
of record establishes a link between the appellant's current 
symptoms and his claimed in-service stressor.  In Dr. K.'s 
April 1997 statement, Dr. K. reported that the appellant's 
PTSD was centered around an incident that occurred during his 
military training.  According to Dr. K., the appellant 
witnessed his friend's death after he accidentally stepped 
onto a mine.  In addition, in the appellant's June 1997 VA 
examination, the examiner stated that appellant's current 
symptoms, which included anxiety, insomnia, fatigue, and 
nightmares, were related to his claimed in-service stressor.  
However, the Board notes that credible supporting evidence of 
the actual occurrence of the in-service stressors cannot 
consist solely of after-the-fact medical nexus evidence.  
Moreau, 9 Vet. App. at 396.  Therefore, in the present case, 
the record contains no credible supporting evidence that the 
claimed non-combat stressor actually occurred in service, as 
required by 38 C.F.R. § 3,304(f) and VA MANUAL M-21-1, Part 
VI, 7.46(c).  

As detailed above, the evidence of record does not verify 
that the appellant engaged in combat, and there is no 
credible evidence that his claimed non-combat stressor 
actually occurred.  Consequently, the appellant's claim for 
service connection for PTSD on the basis that during service, 
he witnessed his friend's death after he accidentally fell 
onto a mine field, fails.  The Board notes that all three 
elements required for such a showing under 38 C.F.R. 
§ 3.304(f) have not been met.  Accordingly, the preponderance 
of the evidence is against entitlement to service connection 
for PTSD.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54-55 (1990).  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

